Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed by 37 CFR 1.312. To ensure consideration of each an amendment, it must be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Marcus R. Mickney on 06/13/2022.The application has been amended as follows: 

	1.	(Currently Amended)	A control system for a work vehicle including a work implement, the control system comprising:
	a controller configured to
determine a work zone at a work site,
determine a target design topography at least partially positioned below an actual topography at the work site,
specify a non-work zone that is a portion in which the actual topography is positioned below the target design topography in the work zone,
modify the work zone based on the non-work zone, 
generate a first command signal to operate the work implement according to [[a]] the modified work zone and the target design topography, and  
control the work implement in accordance with the first command signal.  

	2.	(Previously Presented)	The control system for the work vehicle according to claim 1, wherein
	the controller is further configured to modify the work zone based on a non-work distance of the non-work zone.   

	3.	(Previously Presented)	The control system for the work vehicle according to claim 2, wherein
	the controller is further configured to, when the work zone includes a plurality of portions in which the actual topography is positioned below the target design topography, calculate a total distance of the plurality of portions as the non-work distance.

	4.	(Previously Presented)	The control system for the work vehicle according to claim 2, wherein
	the controller is further configured to increase the work zone according to the non-work distance.

	5.	(Previously Presented)	The control system for the work vehicle according to claim 2, wherein  
	the controller is further configured to generate a second command signal to operate the work implement according to the work zone and the target design topography without modification when the non-work distance is less than a predetermined threshold.    

	6.	(Previously Presented)	The control system for the work vehicle according to claim 2, wherein
	the controller is further configured to
determine a start position of the work zone, and
modify the start position based on the non-work distance.

	7.	(Previously Presented)	The control system for the work vehicle according to claim 6, wherein
	the controller is further configured to change the start position backward in a traveling direction of the work vehicle when the non-work distance is equal to or greater than a predetermined threshold.

	8.	(Previously Presented)	The control system for the work vehicle according to claim 7, wherein
	the controller is further configured to change the start position backward in the traveling direction of the work vehicle according to the non-work distance when the non-work distance is equal to or greater than the predetermined threshold.   

	9.	(Previously Presented)	The control system for the work vehicle according to claim 7, wherein
	the controller is further configured to change the start position backward in the traveling direction of the work vehicle by a predetermined distance when the non-work distance is equal to or greater than the predetermined threshold.   

	10.	(Previously Presented)	The control system for the work vehicle according to claim 2, wherein
	the controller is further configured to
determine a finish position of the work zone and a temporary zone distance,
determine a definite zone distance from the temporary zone distance when the non-work distance is less than a predetermined threshold,
increase the temporary zone distance and determine the definite zone distance from an increased temporary zone distance when the non-work distance is equal to or greater than the predetermined threshold, and
determine a start position of the work zone from the definite zone distance and the finish position.    

	11.	(Currently Amended)	A method executed by a controller in order to control a work vehicle including a work implement, the method comprising:   
	determining a work zone at a work site;  
	determining a target design topography at least partially positioned below an actual topography at the work site; 
	specifying a non-work zone that is a portion in which the actual topography is positioned below the target design topography in the work zone;  
	modifying the work zone based on the non-work zone; 
	generating a first command signal to operate the work implement according to [[a]] the modified work zone and the target design topography; and  
	controlling the work implement in accordance with the first command signal.   

	12.	(Previously Presented)	The method according to claim 11, wherein
	the modifying the work zone includes modifying the work zone based on a non-work distance of the non-work zone.   

	13.	(Original)	The method according to claim 12, wherein
	the calculating the non-work distance includes, when the work zone includes a plurality of portions in which the actual topography is positioned below the target design topography, calculating a total distance of the plurality of portions as the non-work distance.

	14.	(Original)	The method according to claim 12, wherein
	the modifying the work zone includes increasing the work zone according to the non-work distance.

	15.	(Previously presented)	The method according to claim 12, wherein   
	the generating the first command signal includes generating a second command signal to operate the work implement according to the work zone and the target design topography without modification when the non-work distance is less than a predetermined threshold.  

	16.	(Previously Presented)	The method according to claim 12, further comprising:
	determining a start position of the work zone,   
	the modifying the work zone including modifying the start position based on the non-work distance.   

	17.	(Previously Presented)	The method according to claim 16, wherein
	the modifying the work zone includes changing the start position backward in the traveling direction of the work vehicle when the non-work distance is equal to or greater than a predetermined threshold.   

	18.	(Previously Presented)	The method according to claim 12, further comprising:
	determining a finish position of the work zone and a temporary zone distance;
	determining a definite zone distance from the temporary zone distance when the non-work distance is less than a predetermined threshold; and
	increasing the temporary zone distance and determining the definite zone distance from an increased temporary zone distance when the non-work distance is equal to or greater than the predetermined threshold,  
	the modifying the work zone including determining a start position of the work zone from the definite zone distance and the finish position.   

	19.	(Currently Amended)	A work vehicle comprising:   
	a work implement; and
	a controller configured to control the work implement,    
	the controller being configured to    
determine a work zone at a work site,
determine a target design topography at least partially positioned below an actual topography at the work site,
specify a non-work zone that is a portion in which the actual topography is positioned below the target design topography in the work zone, 
modify the work zone based on the non-work zone, 
generate a command signal to operate the work implement according to [[a]] the modified work zone and the target design topography, and 
control the work implement in accordance with the first command signal.    






Allowable Subject Matter
Claims 1-19 are pending and allowed. Claims 1, 11, and 19 are currently amended. 
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Wei et al (US 20160076223 A1) teaches a system for autonomous control of a machine having a ground-engaging work implement includes a position sensor and a controller. The controller is configured to determine the position of a work surface based upon the position signals and select a work zone loading profile for a work zone cut location along a path within a work zone and the work zone loading profile has a work zone cut angle relative to a ground reference. The controller is further configured to select a final cut loading profile for a final cut location along the path adjacent the boundary zone with the final cut loading profile having a final cut angle relative to the ground reference. The final cut angle is steeper than the work zone cut angle.
	Further, Nishizawa et al (US 20200048871 A1) teaches a working machine includes an undercarriage 132 on which an upperstructure 131 including a front working device is mounted in a swingable manner, and includes a surrounding monitoring device 200 that monitors surroundings. The surrounding monitoring device 200 has an information controller 161 that: sets a working region by use of terrain data and work states received from sensors detecting work states of the front working device of the working machine; calculates proximity for each of the obstacles around the working machine by use of the working regions and relative positions of each of obstacles and the working machine, the obstacles being detected by an obstacle sensor that detects obstacles around the working machine; and outputs a control instruction in accordance with the proximity. 
In regards to independent claims 1, 11, and 19, Wei and Nishizawa, taken either individually or in combination with other art of record, fails to teach or render obvious:
specify a non-work zone that is a portion in which the actual topography is positioned below the target design topography in the work zone, modify the work zone based on the non-work zone, generate a first command signal to operate the work implement according to the modified work zone and the target design topography, and control the work implement in accordance with the first command signal.  
Inquiry
Any inquiry concerning this communication 0or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667    
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667